DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Korean patent application number 10-2019-0139549, filed on November 4, 2019, has been received and made of record.

Information Disclosure Statement
The information disclosure statements (lDS) submitted on 09/14/2020 and 01/11/2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson et al. (US Pub. 2015/0350583), in view of Krymski (US Pub. 2012/0175498).
In regard to claim 1, note Mauritzson discloses an image sensor comprising a plurality of first pixels arranged in a M x N grid on a substrate along a first axis and a second axis, M and N being integers of 1 or more, the plurality of first pixels connected to at least one output line extending along the second axis (paragraphs 0038-0041, 0045, and figures 4-6: 22, 32, 34; each of the pixels is connected to an output line 32), a plurality of second pixels arranged in the M x N grid on the substrate along the first axis and the second axis, and the plurality of second pixels connected to the at least one output line (paragraphs 0038-0041, 0045, and figures 4-6: 22, 32, 34; each of the pixels is connected to an output line 32, wherein each of the pixels is repeated to form the array, and each pixel is considered to include the same components/circuitry), a plurality of first color filters arranged in the M x N grid on the plurality of first pixels, each of the plurality of first color filters having a first color, and a plurality of second color filters arranged in the M x N grid on the plurality of second pixels, each of the plurality of second color filters having a second color (paragraphs 0031, 0038-0041, figures 4-6: 22, 38; different color filter arrangements can be used across the image array).
Therefore, it can be seen that the primary reference fails to explicitly disclose that the plurality of second pixels being mirror-symmetric to the plurality of first pixels with respect to the first axis.
In analogous art, Krymski discloses an image sensor having a plurality of pixels, which are symmetrically mirrored with respect to one another (paragraphs 0079-0081, and figure 8).  Krymski teaches that symmetrically mirroring the pixels with respect to a first axis is preferred in order to reduce the number of required signal lines, and thereby form a more compact cell placement for the pixel array (paragraphs 0079-0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the plurality of second pixels are mirror-symmetric to the plurality of first pixels with respect to the first axis, in order to reduce the number of required signal lines, and thereby form a more compact cell placement for the pixel array, as suggested by Krymski.
In regard to claim 2, note Mauritzson discloses that the plurality of first pixels include a plurality of first photoelectric conversion elements arranged in the M x N grid (paragraphs 0031-0034, and figures 4-5: 34), a plurality of first transfer transistors respectively arranged in the M x N grid, the plurality of first transfer transistors connected with the plurality of first photoelectric conversion elements, respectively (paragraphs 0031-0034, and figures 4-5: 52), and a first floating diffusion area connected with at least one of the plurality of first transfer transistors (paragraphs 0031-0034, and figures 4-5: 54), a first reset transistor configured to reset the first floating 
In regard to claim 3, note Mauritzson discloses a first gate layout pattern corresponding to the plurality of first pixels, and a second gate layout pattern corresponding to the plurality of second pixels, wherein the first gate layout pattern includes a plurality of first gate terminals connected to the plurality of first transfer transistors, the first reset transistor, the first source follower transistor, and the first selection transistor (paragraphs 0031-0034, and figures 4-5: 34, 50, 58, 56), and wherein the second gate layout pattern includes a plurality of second gate terminals connected to the plurality of second transfer transistors, the second reset transistor, the second source follower transistor, and the second selection transistor (paragraphs 0031-0034, and figures 4-5: 34, 50, 58, 56; each of the pixels is repeated to form the array, wherein each pixel is considered to include the same components/circuitry).  And based on the teachings of Krymski, that the pixels have mirrored symmetry (paragraphs 0079-0081), the first gate layout pattern and the second gate layout pattern are considered to mirror-symmetric with respect to the first axis.
In regard to claim 6, note Mauritzson discloses wherein transfer transistors, which are mirror-symmetric with respect to the first axis, from among the plurality of first transfer transistors and the plurality of second transfer transistors are configured to receive a plurality of first transfer gate signals, wherein other transfer transistors, which are mirror-symmetric with respect to the first axis, from among the plurality of first transfer transistors and the plurality of second transfer transistors are configured to receive a plurality of second transfer gate signals, and a first integration time corresponding to the plurality of first transfer gate signals is different from a second integration time corresponding to plurality of second transfer gate signals (paragraphs 0049-0054; the integration times which are set based on the transfer control signals TX can be set different for each pixel and/or pixel group).  And based on the teachings of Krymski, that the pixels have mirrored symmetry (paragraphs 0079-0081), the transfer transistors are considered to be symmetrically mirrored with respect to the first axis.
In regard to claim 7, note Mauritzson discloses that the N is equal to the M, and the M is 2 or greater, and the plurality of first pixels further include, a plurality of first 
In regard to claim 8, note Mauritzson discloses a plurality of third pixels arranged in the M x N grid in the substrate along the first axis and the second axis, a plurality of fourth pixels arranged in the M x N grid in the substrate along the first axis and the second axis, and adjacent to the plurality of third pixels along the first axis, a plurality of third color filters respectively on the plurality of third pixels, and a plurality of fourth color filters respectively on the plurality of fourth pixels (paragraphs 0038-0039, 0047, and figure 8: 22; the first and second rows of the pixel 22 are each considered to include two pixels, i.e., third and fourth pixels, wherein these pixels have respective color filters), and wherein the plurality of third pixels includes a first auto focus pixel, the plurality of fourth pixels includes a second auto focus pixel (paragraphs 0047, and figure 8: 22; these pixels are considered to have a single microlens, and are considered to be phase difference pixels that can be used to detect distance/depth for auto-focus), a first one of the plurality of third color filters is on the first auto focus pixel of the plurality of third pixels, a second one of the plurality of fourth color filters is on the second auto focus pixel of the plurality of fourth pixels, and the first one of the plurality of third color filters and the second one of the plurality of fourth color filter have the same color (paragraphs 0038-0039, and figure 8: 22; the color filters are the same).
In regard to claim 9, note Mauritzson discloses that the plurality of first pixels, the plurality of third pixels, and the plurality of fourth pixels are in the substrate along the first axis (figures 4-5 and 8; each of the pixels 22 is considered to be formed along the x direction), the first auto focus pixel includes a second photoelectric conversion element and a second transfer transistor connected with the second photoelectric conversion element, the second auto focus pixel includes a third photoelectric conversion element and a third transfer transistor connected with the third photoelectric conversion element, (paragraphs 0031-0034, and figures 4-5: 34, 52; each pixel is considered to include a photo electric conversion element and a transfer transistor), and one of the second and third transfer transistors is configured to receive one of a plurality of first transfer gate signals respectively applied to the plurality of first transfer transistors, and the other of the second and third transfer transistors is configured to receive a second transfer gate signal different from the plurality of first transfer gate signals (paragraphs 0038-0039, and figure 8: 22; each pixel of the pixel pair is considered to be provided with separate control signals so that each pixel can output signals that can be used in the determination of distance/depth).
In regard to claim 10, note Mauritzson discloses that each of the plurality of first transfer gate signals is switched based on an integration time corresponding to at least one of the integration times of the plurality of first pixels, and the one of the plurality of first transfer gate signals and the second transfer gate signal corresponds to the shortest integration time of the integration times of the plurality of first pixels 
In regard to claim 11, note Mauritzson discloses that a second individual pixel from the plurality of third pixels includes a fourth photoelectric conversion element and a fourth transfer transistor connected with the fourth photoelectric conversion element, a second individual pixel from the plurality of fourth pixels includes a fifth photoelectric conversion element and a fifth transfer transistor connected with the fifth photoelectric conversion element (paragraphs 0031-0034, and figures 4-5: 34, 52; each pixel is considered to include a photo electric conversion element and a transfer transistor), the fourth transfer transistor receives a third transfer gate signal different from the plurality of first transfer gate signals, and the fifth transfer transistor receives a fourth transfer gate signal different from the plurality of first transfer gate signals (paragraphs 0038-0039, and figure 8: 22; each pixel of the pixel pair is considered to be provided with separate control signals so that each pixel can output signals that can be used in the determination of distance/depth).
In regard to claim 12, note Mauritzson discloses the use of a first micro lens part located on the one of the plurality of third color filters and the one of the plurality of fourth color filters, the first micro lens part configured to cover both the first auto focus pixel and the second auto focus pixel (paragraph 0047, and figure 8: 44), and a plurality of second micro lens parts each located on one of the remaining color filters of the plurality of third color filters and one of the remaining color filters of the plurality of fourth color filters (paragraphs 0045-0046, and figure 6: 44).
In regard to claim 13, note Mauritzson discloses the use of an image sensor including a plurality of unit pixel groups repeatedly arranged along a first axis and a second axis (paragraphs 0031-0034, 0040-0041, and figures 4-5: 22; each of the pixels is repeated to form the array), each of the plurality of unit pixel groups including a plurality of first shared pixels arranged in a 1 x N grid, N being an integer of 2 or more, along the second axis, and connected with a first output line extending along the second axis (paragraph 0041, and figure 5: 22-1), and a plurality of second shared pixels arranged in a 1 x N grid along the second axis, and connected with the first output line, wherein the plurality of second shared pixels are mirror-symmetric to the plurality of first shared pixels with respect to the first axis (paragraph 0031-0034, 0040-0041, and figure 5: 22-1; each of the pixels 22, including 22-1, is repeated to form the array).
	Therefore, it can be seen that the primary reference fails to explicitly disclose that the plurality of second pixels being mirror-symmetric to the plurality of first pixels with respect to the first axis.
In analogous art, Krymski discloses an image sensor having a plurality of pixels, which are symmetrically mirrored with respect to one another (paragraphs 0079-0081, and figure 8).  Krymski teaches that symmetrically mirroring the pixels with respect to a first axis is preferred in order to reduce the number of required signal lines, and thereby form a more compact cell placement for the pixel array (paragraphs 0079-0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the plurality of second pixels are mirror-symmetric to the plurality of first pixels with respect to the first axis, in order to reduce the number of required signal lines, and 
In regard to claim 14, note Mauritzson discloses that the plurality of first shared pixels include, a plurality of first photoelectric conversion elements (paragraphs 0031-0034, and figures 4-5: 34), a plurality of first transfer transistors respectively connected with the plurality of first photoelectric conversion elements (paragraphs 0031-0034, and figures 4-5: 52), a first floating diffusion area connected with the plurality of first transfer transistors (paragraphs 0031-0034, and figures 4-5: 54), a first reset transistor configured to reset the first floating diffusion area (paragraphs 0031-0034, and figures 4-5: 50), a first source follower transistor connected with the first floating diffusion area (paragraphs 0031-0034, and figures 4-5: 58), and a first selection transistor connected with the first source follower transistor (paragraphs 0031-0034, and figures 4-5: 56), and the plurality of second shared pixels include (paragraphs 0031-0034, 0040-0041, and figures 4-5: 22; each of the pixels is repeated to form the array, wherein each pixel is considered to include the same components/circuitry), a plurality of second photoelectric conversion elements (paragraphs 0031-0034, and figures 4-5: 34), a plurality of second transfer transistors respectively connected with the a plurality of second photoelectric conversion elements (paragraphs 0031-0034, and figures 4-5: 52), a second floating diffusion area connected with the plurality of second transfer transistors (paragraphs 0031-0034, and figures 4-5: 54), a second reset transistor configured to reset the second floating diffusion area (paragraphs 0031-0034, and figures 4-5: 50), a second source follower transistor connected with the second floating diffusion area (paragraphs 0031-0034, and figures 4-5: 58), and a second selection transistor connected with the second source follower transistor (paragraphs 0031-0034, and figures 4-5: 56).
In regard to claim 15, note Mauritzson discloses that the plurality of first transfer transistors and the plurality of second transfer transistors configured to receive a plurality of transfer gate signals through 2N transfer gate lines (paragraphs 0033-0034, and figure 5: 52 & TX), and each of the plurality of transfer gate signals is switched on based on an integration time of N integration times (paragraphs 0049-0054; the integration times which are set based on the transfer control signals TX).
In regard to claim 16, note Mauritzson discloses that the plurality of first transfer transistors are configured to be turned on at the same time in a first mode (paragraph 0035; the low resolution mode activates the transfer transistors simultaneously), and the plurality of first transfer transistors are each configured to be turned on at different times in a second mode (paragraph 0035; the high resolution mode activates the transfer transistors sequentially).
In regard to claim 17, note Mauritzson discloses an image sensor comprising a plurality of first pixels arranged in a M x N grid located on a substrate along a first axis and a second axis, the plurality of first pixels including M first shared pixel groups each including N first pixels, each of M first shared pixel groups configured to share a first floating diffusion area, each of the M first shared pixel groups connected with a first output line extending along the second axis, and M being an integer of 2 or more, and N being an integer of 2 or more (paragraphs 0030-0033, and figures 4-6: 22, 54, 32; each of the pixels in 22 share a floating diffusion area 54, and are connected to an output line 32), and a plurality of second pixels arranged in a M x N grid located on the substrate 
	Therefore, it can be seen that the primary reference fails to explicitly disclose that each of the first shared pixel groups is mirror-symmetric to a corresponding shared pixel group of the second shared pixel groups with respect to the first axis.
In analogous art, Krymski discloses an image sensor having a plurality of pixels, which are symmetrically mirrored with respect to one another (paragraphs 0079-0081, and figure 8).  Krymski teaches that symmetrically mirroring the pixels with respect to a first axis is preferred in order to reduce the number of required signal lines, and thereby form a more compact cell placement for the pixel array (paragraphs 0079-0080).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that each of the first shared pixel groups is mirror-symmetric to a corresponding shared pixel group of the second shared pixel groups with respect to the first axis, in order to reduce the number of required signal lines, and thereby form a more compact cell placement for the pixel array, as suggested by Krymski.
In regard to claim 18, note Mauritzson discloses a plurality of first color filters respectively located on the plurality of first pixels, each of the plurality of first color filters having a first color, and a plurality of second color filters respectively located on the plurality of second pixels, each of the plurality of second color filters having a second color (paragraphs 0029-0031, 0038-0041, 0045, and figures 4-6: 22, 38; each pixel has a respective color filter 38).
In regard to claim 19, note Mauritzson discloses a plurality of third pixels located on the substrate along the first axis and the second axis, the plurality of third pixels including M third shared pixel groups along the first axis, and a plurality of fourth pixels located on the substrate along the first axis and the second axis, the plurality of fourth pixels including M fourth shared pixel groups along the first axis (paragraphs 0030-0033, and figures 4-6: 22, 54, 32; each of the pixels is repeated to form the array, wherein each pixel is considered to include the same components/circuitry.  And based on the teachings of Krymski, that the pixels have mirrored symmetry (paragraphs 0079-0081), the pixels are considered to be formed such that each of the M third shared pixel groups is mirror-symmetric with a corresponding fourth shared pixel group with respect to the first axis, when one of the M first shared pixel groups moves along the first axis, the moving first shared pixel group overlaps one of the M third shared pixel groups in a plan view, and when one of the M second shared pixel groups moves along the first axis, the moving second shared pixel group overlaps one of the M fourth shared pixel groups in the plan view.

Claims 4-5  are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson et al. (US Pub. 2015/0350583), in view of Krymski (US Pub. 2012/0175498), and further in view of Mori et al. (US Pub. 2020/0162691).
In regard to claim 4, note the primary reference of Mauritzson in view of Krymski discloses the use of an image sensor, as discussed with respect to claim 2 above.
Therefore, it can be seen that the primary reference fails to explicitly disclose that the plurality of first pixels further include, a first dual conversion transistor connected between the first floating diffusion area and the first reset transistor, and a third floating diffusion area electrically connected with the first floating diffusion area through the first dual conversion transistor, and the plurality of second pixels further include, a second dual conversion transistor connected between the second floating diffusion area and the second reset transistor, and a fourth floating diffusion area electrically connected with the second floating diffusion area through the second dual conversion transistor.
In analogous art, Mori discloses the use an image sensor having a pixel array (figure 1: 20), wherein a plurality of first pixels include, a first dual conversion transistor connected between the first floating diffusion area and the first reset transistor, and a third floating diffusion area electrically connected with the first floating diffusion area through the first dual conversion transistor (paragraphs 0134-0144, 0170-0186, figure 12, figure 16, and figures 18-19: 81, ND; the dual conversion transistor 81 connects a node ND, formed between the dual conversion transistor 81 and the reset transistor 83, to the floating diffusion area FD), and a plurality of second pixels that include, a second dual conversion transistor connected between the second floating diffusion area and the second reset transistor, and a fourth floating diffusion area electrically connected with the second floating diffusion area through the second dual conversion transistor (paragraphs 0134-0144, 0170-0186, figure 12, figure 16, and figures 18-19: 81, ND; the dual conversion transistor 81 connects a node ND, formed between the dual conversion transistor 81 and the reset transistor 83, to the floating diffusion area FD).  Mori teaches that that the use of a plurality of first pixels having a first dual conversion transistor connected between the first floating diffusion area and the first reset transistor, and a third floating diffusion area electrically connected with the first floating diffusion area through the first dual conversion transistor, and a plurality of second pixels having a second dual conversion transistor connected between the second floating diffusion area and the second reset transistor, and a fourth floating diffusion area electrically connected with the second floating diffusion area through the second dual conversion transistor
is preferred in order to optimize the capacitance of the floating diffusion node of each pixel (paragraph 0147).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the plurality of first pixels further include, a first dual conversion transistor connected between the first floating diffusion area and the first reset transistor, and a third floating diffusion area electrically connected with the first floating diffusion area through the first dual conversion transistor, and the plurality of second pixels further include, a second dual conversion transistor connected between the second floating diffusion area and the second reset transistor, and a fourth floating diffusion area electrically connected with the second floating diffusion area through the second dual conversion transistor, in order to optimize the capacitance of the floating diffusion node of each pixel, as suggested by Mori.
In regard to claim 5, note Mori discloses that the plurality of first pixels and the plurality of second pixels are configured to share a metal wire electrically connecting the .

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0386057: note the use of an image sensor that connects the gain conversion regions of adjacent shared pixels.
US 2020/0059618: note the use of phase detection auto focus pixels arranged within the imaging array.
US 9,165,959: note the use of symmetrically mirrored shared pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697